Exhibit 32.2 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the annual report of Energizer Resources Inc. (the "Company") on Form 10-K for the period ending April 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Charles B. Mathews, Chief Financial Officer, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: August 12, 2015 /s/ Charles B. Mathews Charles B. Mathews, Chief Financial Officer (Principal Accounting Officer)
